DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 06/09/2021 have been received and entered into the case record.
Claims 1-9 are canceled.
Claims 10 and 13-16 are amended.
Claims 23-46 are newly added.
Claims 10-17 and 23-46 are pending and examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (US 20130189780; IDS Reference No. 3 filed on 01/04/2021) in view of Marban et al. (US2015/0359845; IDS Reference No. 4 filed on 01/04/2021), Kapoor et al. (2013. Nature Biotechnology 31: 54–62; IDS Reference No. 8 filed on 01/04/2021), and Beauchamp et al. (2015. TISSUE ENGINEERING: Part C 21: 852-861)

Marban et al. teaches a method of reprogramming pluripotent cells to be biological pacemakers which aim to improve on current methods of treating cardiac arrhythmias (Abstract, para. 0006).  The method involves the conversion of stem cells and/or cardiomyocytes to biological pacemaker cells in vitro by administration of one or more transcription factors followed by subsequent implantation of the converted cells (para. 0008). Regarding claims 13 and 16, the method involves contacting an initial population of cells with a nucleic acid encoding transcription factors such as Tbx18 (para. 0008, 0013). The previously quiescent cells after being contacted with Tbx18 exhibit spontaneous, repetitive electrical activity and thereby treating the cardiac arrhythmia once administered (para. 0013).
It would have been obvious to one of ordinary skill in the art to utilize a method for reprogramming cells and increasing their potency to produce induced pluripotent cells utilizing an epithelial-to-mesenchymal transformation inhibitor and a transcription factor as taught by in vitro and in vivo. These induced SAN cells retain their phenotype even after the expression of exogenous Tbx18 has waned, indicating durable conversion to a pacemaker phenotype (Kapoor et al.; p.54) Furthermore, Kapoor et al. discloses that utilizing Tbx18 as a transcription factor to make pacemaker cells produces cells that not only oscillate electrically but also exhibit the fine nuances of calcium clock behavior and distinctive morphological features of genuine SAN pacemakers (p. 61).
Regarding claim 11, Shoemaker et al. does not teach a hanging droplet culture in order to proliferate the spontaneously beating cells. However, Marban et al. teaches that the embryoid bodies transduced with Tbx18 which proliferate and form the spontaneous beating cells are cultured via a hanging drop culture method (para. 0160-0162, 0064).
It would be obvious to one of ordinary skill in the art to proliferate the cells reprogrammed in Shoemaker et al. via the hanging droplet method in Marban et al. to produce induced pacemaker cells with a reasonable expectation of success. An artisan would be motivated to utilize a hanging droplet culture method because hanging drop cultures of iPSC derived cardiomyocytes (iPSC-CMs) do not require the addition of extracellular matrix proteins, and overcome the sourcing, handling, and phenotypic hurdles associated with primary human cardiomyocytes. Additionally scaffold-free 3D culture of iPSC-derived CMs is feasible and results in reproducible results that reliably respond to external electrical, pharmacological, and physical stimuli and show long-term viability (Beauchamp et al., Abstract, p. 853)
. 

Claims 21 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17 above, and in further view of McNally et al. (2009. Circ Res. 104:285-287)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of one or more transcription factors in combination.
McNally et al. teaches the Tbx-3 and Tbx18 are the main transcription factors required in the SA node. The SA node serves as the dominant pacemaker (p. 285, Figure 1). Shox2 as well as Tbx5 are additionally required in the cardiac conduction system (Figure 1).
It would be obvious to one of ordinary skill in the art to utilize both Tbx-3 and Tbx18 as taught by the references of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. in combination with each other and additionally Shox-2 and Tbx5 as taught by McNally et al. with a reasonable expectation of success for the production of spontaneously beating cells/pacemaker cells. An artisan would be motivated to utilize these transcription factors together as they are the transcription factors required for the cardiac conductions system as they contribute to the dominant pacemaker, the SA node (McNally et al.; Figure 1, p. 285).
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claims 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17 above, and in further view of Toden et al. (2015. Carcinogenesis Vol. 36, No. 3, 355–367)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of curcumin as the EMT inhibitor.
Toden et al. teaches curcumin as an inhibitor of the mesenchymal to epithelial transition as a group of EMT-suppressive miRNAs were upregulated by curcumin (Abstract, p. 356).
It would be obvious to one of ordinary skill in the art to utilize curcumin as the EMT inhibitor as taught by Toden et al. in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting curcumin for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17 above, and in further view of Meidhof (2015. EMBO Mol Med 7: 831–847)

Meidhof teaches that ZEB1 activates the epithelial to mesenchymal transition as it is a transcriptional repressor of epithelial genes such as E-cadherin (p. 831). The reference teaches that mocetinostat reduced the expression of this EMT activator (p. 834). Thus mocetinostat is known to inhibit EMT.
It would be obvious to one of ordinary skill in the art to utilize mocetinostat as the EMT inhibitor as taught by Meidhof in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting mocetinostat for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Low (2013. Trends in Biochemical Sciences Vol. 38, No. 9: 426-434).
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing 
Low teaches that studies have shown that TERT overexpression promotes the epithelial–mesenchymal transition (EMT), whereas its inhibition decreases it. This is achieved through TERT-mediated Wnt/b-catenin signaling, which then upregulates Snail-1 (p. 430). Low further teaches that zidovudine (AZT) acts on the reverse transcriptase activity of TERT and inhibits it (p. 432) Therefore zidovudine is a known EMT inhibitor. 
It would be obvious to one of ordinary skill in the art to utilize zidovudine as the EMT inhibitor as taught by Low in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting zidovudine for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Wang (2014 - cpfd.cnki.com.cn)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of evodiamine as the EMT inhibitor.

It would be obvious to one of ordinary skill in the art to utilize evodiamine as the EMT inhibitor as taught by Wang in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting evodiamine for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Tania (2014. Tumor Biol. 35:7335–7342)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of moscatilin as the EMT inhibitor.
Tania teaches that EMT is induced by EMT transcription factors such as Twist, Snail, Slug, and Zeb (Abstract). The orchid component moscatilin inhibits the Twist signaling pathway (p.) Therefore moscatilin is a known EMT inhibitor.

Therefore the invention would have been obvious at the time of the effective filing date.


Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Vazquez-Martin (2010. Cell Cycle 9:18, 3807-3814)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of metformin as the EMT inhibitor.
Vazquez-Martin teaches that metformin transcriptionally reprogrammed cells through decreased expression of key drivers of the EMT machinery including the transcription factors ZEB1, TWIST1 and SNAI2 (Slug) and the pleiotrophic cytokines TGFβs (Abstract). Therefore metformin is a known EMT inhibitor.
It would be obvious to one of ordinary skill in the art to utilize metformin as the EMT inhibitor as taught by Vazquez-Martin in the method of Shoemaker et al., Marban et al., Kapoor 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Rocca (2014. Expert Opinion on Pharmacotherapy, 15:3, 407-420)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of palbociclib as the EMT inhibitor.
Rocca teaches that resistance to palbociclib in breast cancer cell lines with basal features appears frequently related to a lack of Rb, and loss of Rb has been described in basal-like breast cancer and can result in epithelial-mesenchymal transition (p. 412).
It would be obvious to one of ordinary skill in the art to utilize palbociclib as the EMT inhibitor as taught by Rocca in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting palbociclib for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Sun et al. (2013. PLoS ONE 8(11): e80212)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of Icaritin as the EMT inhibitor.
Sun et al. teaches Icaritin directly and specifically targets tHSCs, thereby abrogating all the cancer-promoting signaling pathways provided by the tHSCs (p. 9). tHSCs to promote HCC progression by using in vitro assays for cell viability, migration and invasion as well as epithelial-mesenchymal transition (EMT) phenotype (Abstract). Therefore Icaritin is a known EMT inhibitor.
It would be obvious to one of ordinary skill in the art to utilize Icaritin as the EMT inhibitor as taught by Sun et al. in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting Icaritin for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
Therefore the invention would have been obvious at the time of the effective filing date.

s 30-32 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Liu et al. (2014 Oncotarget (17): 7471–7485.), Huber et al. (J Clin Invest. 2004; 114(4):569-581), Prassannan et al. (Biochemical Pharmacology 84 (2012) 1268–1276), and Kutuk et al. (Cytokine 25 (2004) 229-237)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of disulfiram as the EMT inhibitor.
Liu et al. teaches that Disulfiram is an in nf-kb pathway inhibitor (p. 7480). 
Prassannan et al. teaches that zerumbone additionally inhibits the nf-kb pathway among others (Figure 1). 
Kutuk et al. teaches that asprin (i.e acetylsalicylic acid) inhibits the nf-kb pathway (Abstract, p. 229).
Huber et al. the Nf-kb pathway is crucial for the induction and maintenance of the epithelial to mesenchymal transition (Abstract). Therefore Disulfiram and zerumbone are known EMT inhibitors.
It would be obvious to one of ordinary skill in the art to utilize disulfiram as the EMT inhibitor as taught by Liu et al. and Huber et al. or zerumbone as taught by Prassanann et al. or asprin as taught by Kutuk et al. in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting disulfram or 
Therefore the invention would have been obvious at the time of the effective filing date.

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker et al. (supra) in view of Marban et al. (supra), Kapoor et al. (supra), and Beauchamp et al. (supra) as applied to claims 10-12, 14-15, and 17  above, and in further view of Qiu et al. (BMC Complementary and Alternative Medicine 2013, 13:185)
As illustrated above, Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. make obvious a method for treating an abnormally beating heart by producing spontaneously beating cells via EMT inhibitors such as A-83-01 in combination with Tbx-3 or Tbx18 mixing with cells in a hanging droplet. However, these references do not teach the utilization of bufalin as the EMT inhibitor.
Qiu et al. teaches that bufalin causes apoptosis of gastric cancer cells by inhibition of the AKT signaling pathway. PI3K/AKT signaling is involved in the regulation of cancer cell proliferation, motility, survival and metabolism. AKT is instrumental in angiogenesis and epithelial mesenchymal transitions (EMT) during tumorigenesis (p. 2) Therefore Bufalin is an EMT inhibitor 
It would be obvious to one of ordinary skill in the art to utilize bufalin as the EMT inhibitor as taught by Qiu et al. in the method of Shoemaker et al., Marban et al., Kapoor et al., and Beauchamp et al. with a reasonable expectation of success. Substituting bufalin for A-83-01 would be substituting known equivalent EMT inhibitors for the same purpose of inhibiting the epithelial to mesenchymal transition. 
.

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 06/09/2021 with respect to the 112 Enablement Rejection have been fully considered and are persuasive in light of the amendments made.  The 112 rejection has been withdrawn. 
Applicant's arguments filed 06/09/2021 have been fully considered in regards to the 103 rejection but they are not persuasive. 
Applicant argues that Shoemaker is utilized with hindsight reasoning as it merely identifies the claimed embodiments in the application and thus is not evidence of obviousness. If one was not aware of the instant specification, a skilled artisan would have the administration be given at different routes. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Applicant further argues that Marban does not make the findings of the present application obvious. Applicant realized that spontaneously-beating decreases over time and thus using an EMT inhibitor in combination with Tbx18 expression has a number of advantages not reported in light of Marban. Additionally Applicant argues that Kapoor et al. and Beauchamp et al. do not make up for the deficiencies of Shoemaker and Marban and that unpredictability of the claimed embodiments is further evidenced by Takeichi which states that epicardial EMT is poorly understood.
Examiner disagrees. While Takeichi states that “epicardial EMT is poorly understood”, this reference is from 2013 and not at the time of the present invention’s filing, furthermore, most references utilized are published in or after 2013. Therefore it does not establish unpredictability merely by stating the aim of the study in the abstract for which they provide further insights into epicardial EMT. Marban serves in combination with Shoemaker to show that spontaneously beating cells can be produced via Tbox18 reprogramming and that additionally EMT inhibitors are known in the art for reprogramming cells. 

Examiner contacted Applicant's representative on 09/20/21 in order to authorize an Examiner’s amendment, however authorization was not granted.
New rejections have been made in light of the newly added claims in the amendments providing new grounds for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632